Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. It is known in the art that the electrical characteristics of a cable (inductance specifically) can have an undesirable influence on the performance of electrosurgical devices, for example as discussed in col. 6 line 64 to col. 7 line 15 of US 4,200,104 to Harris. Harris also shows that it is common to use capacitive elements in series between conductors and electrodes (24, 26, fig. 1), although Harris is using the capacitance itself (i.e. no resonance) to prevent low frequency signals from passing to tissue (col. 3 lines 7-10). Further, using resonance in electrosurgical systems is also very common and it is recognized that the electrical characteristics of a cable (inductance included) influence resonance, for example as taught by paragraph [0086] and figure 4 of US 2005/0177150 to Amoah. Amoah further teaches that resonance in the system is useful for low impedance situations ([0082]). Finally, the art recognizes that electrical characteristics (such as impedance and capacitance specifically) can be provided as discrete elements or by equivalent components (e.g. [0090] of US 2011/0140607 to Moore). However, in the final analysis, the prior art does not teach or suggest a forceps device as recited in claim 1, where two capacitive elements are connected in series between respective active/return electrodes and active/return conductive elements of a power cable, where each capacitive element resonates with the inductance of the power cable at low impedance loads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794